DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  January 6, 2022  has been entered. 
2.2.	Applicant's Amendment to Claims and Remarks filed on January 6, 2022 are acknowledged. 
2.3.	Claims 4 and 11 have been canceled.  Claim 1 has  been amended for clarity and with respect to lower end point - 0.10 -  of claimed ration (A)/[(A) +(B)].  Support for the amendmet to Claim 1 has been found in Applicant's published Specification ( see US 2020/0190273, [0047]).  Therefore, no New Matter has been added with instant Amendment.
3. 	Thus, Claims 1- 3 and 5-10 are active and will be examined on the merits.                                                                                        
      Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1- 3 and 5-10 are rejected under 35 U.S.C. 103 as obvious over Lee et al ( US 2012/0177854 – Lee854) in view T. Hoeing et al ( DE  102013007283 ) as evidenced by Poulat et al ( US 2018/0355100).
4.1.	Regarding Claims 1-3 and 5-10, Lee854 disclosed polyester resin and articles made from this polyester, including ( see Abstract, [0002]) sheet, film or fiber and  others,  wherein polyester comprises (see Abstract) : “ the acid components comprise terephthalic acid, and the diol components comprise (i) 5-99 mol % of 1,4-cyclohexanedimethanol ( CHDM - hereafter) and (ii) 1-60 mol% of isosorbide ( ISB- hereafter) with respect to the total diol components”.  Note that Isosorbide is Bio-based renewable diol. 
Polyester disclosed by Lee854 does not require presence of ethylene glycol as this component is optional ( see [0015]) : “ The diol components includes (i) 5-99 mol % of 1,4-cyclohexane dimethanol, (ii) 1-60 mol % of isosorbide, and optionally (iii) ethylene glycol and other copolymerization diol components”.  Therefore, because ISB can be present in the amount from 1-60 mol%  and CHDM can be present in the amount from 5-99 mole% , then ratio of ISB based all diols  component   ISB / ISB+ CHDM= 100  can vary from  0.01 to 0.6 which is  overlapping  with Applicant’s claimed ratio from 0.1 to 0.75.
 In addition Lee provided Example of a  polyester which comprises ISB ( 9%), CHDM (91%) and 0(zero) EG and 100 mole% of TA ( terephthalic acid). Therefore, point of 0.09 of the claimed ratio exemplified by Lee  is substantially same as point 0.1 as claimed by Applicant. 
	Therefore, Lee854 disclose all compositional limitations of the polyester as claimed by Applicant in Claims 1-3, 5-6 and 10 and  renders obvious Applicant’s claimed subject matter with respect to polyester composition as it established in the art : 
a)	" prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) ; and 
b)	in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); 
4.2.	Regarding viscosity limitation of Claim 1, note that polyester disclosed by Lee  can have IV ( intrinsic viscosity ) more than 0.35 dl/g ( see Claim 7 and Table 1) and polyester with IV of 0.66 dl/g is exemplified. 
In this respect note that even though units of viscosity disclosed by Lee are different from RD ( reduced viscosity) as claimed by Applicant, which is expressed in ml/g, it would be expected  based on evidenced provided by Poulat ( US 2018/0355100, Table 3)   that viscosity of Lee in same range as claimed by Applicant.
Note, that  Poulat et al ( US 2018/0355100, Table 3) provide Data for viscosity of   polyester  in  RD  of 73.5 mL/g  and IV of 0.66 dL/g. Therefore, it is reasonable to assume that IV of polyester disclosed by Lee with  IV of 0.66 dL/g would have RD viscosity is more than 0.5 ml/g and therefore, meet Applicant's claimed  range for RD viscosity until evidenced to the contrary can be shown.
4.3.	Regarding Claim 6 note that according to Lee854 acid component may comprise additional acid in the amount up to 50 mol%. Therefore, ratio of Claim 6 is met. ( see [0011]. )
4.4.	Therefore, Lee854 disclosed same basic polyester composition and pointed out that this polyester " having superior heat-resistance and impact strength" – see [0003]- and  suitable for making different articles, including sheet, bottle or film, which may comprise fibers, for example glass fibers,  but silent with respect to use this polyester for production composite comprising natural fibers.
4.5. Thus, as  discussed above, Lee854   polyester, which meets all compositional limitation as claimed by Applicant and therefore, meet first step of Applicant's Claim 1 – providing thermoplastic polyester of specific composition as claimed by Applicant,  but silent regarding use of this thermoplastic polyester for use in production of composite with natural fibers.
4.6.	However, use of thermoplastic polyesters for production composites with natural fibers is well known in the art.
4.7.	Hoeing   ( see Abstract, Translation – are attached) teaches process for preparing composite comprising polymer, which can be thermoplastic resin, including thermoplastic polyesters and natural fibers, including  ( see Translation [0008] ): " sisal, flax, hemp, jute, kenaf, cellulose, coconut, bagasse, rapeseed or abacá or a mixture of these fibers" by placing mixture comprising polyester and natural fibers to Hot press without step of pre-drying fibers ( see Translation [0002], [0009]). Hoeing is also pointing out for advantages of using natural fibers for composite articles ( see [0005]) :  Natural fibers are particularly suitable for use in interior trim components for motor  vehicles. Natural fibers do not splinter in the event of a crash. Components with a high proportion of natural fibers are also lighter and have good sound insulation. Furthermore, natural fibers are cheaper than plastic fibers and have particularly high ecological advantages. For these reasons, it is desirable to increase the proportion of natural fibers in natural fiber-reinforced plastic components."
4.9.	Therefore, it would be obvious to one of ordinary skill in the art use  thermoplastic polyester of Lee854 in process for preparing composite material  with natural fibers per guidance provided by Hoeing in order obtained articles for specific utilities in view of the benefits provided by use of natural fibers as  ability of the matrix absorbed energy (" do not split in the event of crash'),  good sound insulation, price point and  ecological benefits. 
   Response to Arguments
5.	 Applicant's arguments filed on January 6, 2022  have been fully considered but they are moot in view of New Grounds of Rejection and also not persuasive with respect to Lee.
5.1.	Applicant's arguments with respect to Claims 1- 3 and 5-10 rejected under 35 U.S.C. 103 as obvious over Lee in view of Hoeing based on alleged deficiency of Lee. 5.2.	Regarding Lee Applicant stated: 
a) " The polyester of example 5 of LEE differs from the polyester of claim 1 in that it contains more than 1 mol% of aliphatic non-cyclic diol units, which means that the polyester of example 5 of LEE is outside the claimed range. Furthermore, the polyester of example 1 of LEE differs from the polyester of claim 1 in that its molar ratio A/(A+B) is less than 0.10. More precisely, the polyester of Example 1 of LEE has a molar ratio A/(A+B) of 0.09 which is outside the claimed range." and " By comparing the Example of the present invention and Example 1 of LEE, one can easily observe that the % ISB incorporated into the final copolyester is much higher in case of the present
invention, and its glass transition temperature Tg is much higher as well.".
5.3.	In response to this argument note that Tg ( glass transition temperature) is outside of Applicant's claimed subject matter: " it is noted that the features upon which applicant relies  as Tg  is/are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In  addition note that according Applicant's Specification Tg of the claimed polyester can be as low as 85 0C  or 90 0C – see [0054] of Published specification US  2020/0190273.
In this respect note that Lee disclosed that Tg of polyester can be in range from 90 0C  and for specific Example 1 is 92 0C which correspond to ratio of 0.09. 
However, it is well established in the art that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). … A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).   “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
	In this respect note that  Lee clearly stated that polyester comprises the acid components comprise terephthalic acid, and the diol components comprise (i) 5-99 mol % of 1,4-cyclohexanedimethanol ( CHDM - hereafter) and (ii) 1-60 mol% of isosorbide ( ISB- hereafter) with respect to the total diol components”.  Therefore, it is clear that Lee  meet all compositional  limitations of Applicant's claim 1 and does not require use of ethylene glycol by pointing out that ethylene glycol is optional component ( see [0015] of Lee and  paragraph 4 of instant Action. In addition see Koo ( reference provided ) as evidence that polyester with higher content of ISB and without any molar content of ethylene glycol is well known and has same Tg range as disclosed by Applicant's Specification. 	
	At least for reasons above, this Applicant’s arguments were found unpersuasive.
Conclusion
THIS ACTION IS NOT MADE FINAL. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and  https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763                                                                                                                                                                                                        

/FRANCES TISCHLER/Primary Examiner, Art Unit 1765